Citation Nr: 0706781	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1953.  He died in January 1999 and the appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied the benefit that is the subject of the current 
appeal.

In January 2001 the Board remanded this case to the RO for 
further development.  In this remand, it was noted that the 
appellant also seemed to be seeking entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002), but it was noted that the RO 
had not yet adjudicated this issue.  Accordingly, this issue 
was referred to the RO for adjudication.

In its January 2001 remand, the Board also noted that the 
March 1999 rating decision by the RO also denied entitlement 
to dependents educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 (West 2002) and that the appellant had 
not made reference to this matter in her June 1999 notice of 
disagreement.  Nonetheless, the RO issued a statement of the 
case in September 1999 that included the issue of entitlement 
to Chapter 35 benefits and the appellant subsequently 
submitted a VA Form 9 in which she indicated that she wished 
to appeal all the issues included in the statement of the 
case.  The Board therefore considered the VA Form 9 to be a 
notice of disagreement in regard to the issue of entitlement 
to Chapter 35 benefits.  Accordingly this issue was remanded 
to the RO in order that the appellant could be provided with 
a statement of the case in regard to this issue.

In November 2001, the RO denied entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO informed the appellant of this 
determination in November 2001, but she did not thereafter 
file a notice of disagreement in regard to this issue.  
Therefore the issue of entitlement to dependency indemnity 
and compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 is not before the Board for appellate consideration.

In February 2002, the RO issued a statement of the case in 
regard to the issue of entitlement to dependents educational 
assistance under the provisions of 38 U.S.C.A. Chapter 35.  
The appellant did not file a substantive appeal in response 
to the February 2002 statement of the case.  Therefore, this 
issue is also not before the Board for appellate 
consideration.

In May 2003, the Board received an opinion from a medical 
professional in the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a) (2006).  The opinion 
was submitted to the appellant's representative for review 
and comment in June 2003.  The appellant's representative 
responded in a brief dated August 11, 2003.

In the Brief the representative listed the issues as 
including entitlement to dependent's education benefits and 
benefits under the provisions of 38 U.S.C.A. § 1318.  Setting 
aside any questions of timeliness or sufficiency, the 
representative's statement cannot constitute a notice of 
disagreement or substantive appeal as to these issues.  The 
representative's statement was submitted to the Board.  A 
notice of disagreement or substantive appeal must be 
submitted to the agency of original jurisdiction that entered 
the determination being appealed.  38 U.S.C.A. §§ 7105(b)(1), 
(d)(3) (West 2002); 38 C.F.R. § 20.300 (2006).

In September 2003 the Board remanded this case to the RO for 
further development due to the receipt of additional service 
medical records.  

This case was returned to the Board in March 2005, when it 
was noted that the appellant had not received the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  The case was again remanded in order to provide her 
with notice and has now been returned for further appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran died in January 1999.  The death certificate 
states that the immediate cause of death was atherosclerotic 
coronary artery disease, and other significant factors 
contributing to death but not resulting in the underlying 
cause of death were emphysema and congestive heart failure

2.  The veteran was service connected for bipolar affective 
disorder, evaluated as 70 percent disabling at the time of 
his death. 

3.  There is no evidence of cardiovascular disease during 
service or until many years after discharge from service, and 
there is no competent medical opinion that relates the 
veteran's cardiovascular disease to service. 

3.  There is no competent medical opinion that the veteran's 
service connected bipolar disorder made any significant 
contribution to or accelerated the cause of the veteran's 
death. 


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312 (2006); 71 
Fed. Reg. 52744-52747 (Sept. 7, 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the appellant's initial claim was submitted 
prior to the enactment of the VCAA.  Therefore, notification 
prior to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The appellant was provided with VCAA notice by 
letters dated October 2005 and, after a search to obtain her 
current address, again in August 2006.  These letters each 
told the appellant what evidence was needed to substantiate 
the claim for service connection for the cause of death.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  These letters also requested that the appellant 
send any relevant evidence in her possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in October 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The record indicates that the final two Dingess elements 
pertaining to degree of disability and effective date were 
not provided to the appellant until October 2006.  However, 
the Board notes that a degree of disability is not assigned 
in service connection for cause of death cases.  Furthermore, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any question as to 
the appropriate effective date is moot.  Therefore, despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The appellant contends that the veteran's service connected 
bipolar affective disorder was productive of such stress that 
it either caused or aggravated the coronary artery disease 
that resulted in his death.  She further notes that the 
veteran's memories of his experiences in the Korean War were 
another source of stress.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of this disability during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the veteran died in January 1999.  
The death certificate states that the immediate cause of 
death was atherosclerotic coronary artery disease.  Other 
significant factors contributing to death but not resulting 
in the underlying cause of death were emphysema and 
congestive heart failure.  

The veteran was granted service connected for bipolar 
affective disorder in a November 1953 rating decision, which 
assigned a 30 percent evaluation.  The evaluation was 
increased to 70 percent in a January 1997 rating decision, 
effective from August 1996.  The 70 percent evaluation was in 
effect at the time of the veteran's death.  

The service medical records show that the veteran suffered a 
schizophrenic reaction during active service, which led to 
his discharge.  However, there is no evidence of any 
cardiovascular disease in service.  All physical examinations 
were normal, and the separation examination specifically 
found that the veteran's heart and vascular system were 
normal.  

The post service medical records do not show treatment for 
cardiovascular disease until many years after discharge.  VA 
examinations conducted in November 1953 and October 1958 were 
negative for cardiovascular disease, and a chest X-ray from 
October 1958 noted that the heart size was normal.  

Additional post service medical records show that the veteran 
continued to be followed for his schizophrenia.  He was also 
treated for various orthopedic disabilities.  

VA hospital records from 1987 show that the veteran underwent 
a coronary artery bypass.  He had a history of chest pain and 
dyspnea on exertion which had increased over the previous six 
months.  The veteran's medical history was reviewed and his 
psychiatric disability was one of several disabilities noted, 
but there was no opinion to indicate a relationship between 
the coronary artery disease and the psychiatric disability.  

Medical records dated from 1987 continue to show treatment 
for various disabilities, including schizophrenia and 
cardiovascular disease.  None of the veteran's doctors 
expressed an opinion indicating that the cardiovascular 
disease was affected by the schizophrenia.  

VA treatment records from January 1999 show that the veteran 
was undergoing treatment for multiple medical problems, 
including congestive heart failure.  None of these records 
include an opinion relating the veteran's schizophrenia to 
his cardiovascular disease. 

Private medical records from January 1999 show that the 
veteran was brought to the hospital after he had suffered an 
arrest.  Cardiopulmonary resuscitation was attempted but 
without success, and he was pronounced dead.  

The Board obtained a VHA medical opinion in June 2003.  The 
examiner reviewed the veteran's entire claims folder.  He 
noted that the veteran had a 70 percent evaluation for his 
bipolar disorder at the time of his death and that the death 
certificate listed the immediate cause of death as 
atherosclerotic coronary artery disease.  The examiner then 
outlined the veteran's entire medical history from active 
service until the time of his death.  He noted that none of 
the veteran's doctors indicated the veteran's schizophrenia 
was aggravating his cardiovascular disease.  In fact, the 
examiner further noted that one doctor believed that it was 
the veteran's physical disabilities that were aggravating his 
schizophrenia.  The examiner concluded that the veteran had 
many risk factors for cardiovascular disease, including 
tobacco use, diabetes, hypertension, and obesity.  Although 
it was possible that chronic mental illness could result in 
stress, he believed that the effect on the heart would be 
very small when compared to these other risk factors.  
Therefore, he concluded that the veteran's bipolar disorder 
did not contribute in any significant way to his fatal heart 
disease, and that it did not accelerate the progression of 
the fatal heart disease.  

Analysis

The service medical records do not show that the veteran had 
cardiovascular disease, and the initial treatment for this 
disability was received many years following discharge from 
service.  There is no medical opinion that relates the 
veteran's cardiovascular disease to active service, nor has 
it been contended that the fatal cardiovascular disease was 
directly or presumptively incurred in service.  

Service connection is provided for disability that is 
proximately due to, the result of, or aggravated by a service 
connected disease or disability.  38 C.F.R. § 3.310 (2006); 
71 Fed. Reg. 52744-52747 (Sept. 7, 2007) (to be codified at 
38 C.F.R. § 3.310(a)).  The appellant's contentions can be 
viewed as claiming service connection on a secondary basis.

Although there are many records showing treatment for the 
veteran's cardiovascular disease which also acknowledge the 
veteran's history of schizophrenia, none of these records 
contain an opinion that the schizophrenia contributed to or 
aggravated the cardiovascular disease.  The June 2003 VHA 
examiner conducted an extensive review of the evidence and 
concluded that there was no significant relationship between 
the schizophrenia and the cardiovascular disease.  There is 
no other competent opinion that relates the fatal 
cardiovascular disease to the service connected psychiatric 
disability.

The Board notes the appellant's belief that the veteran's 
service connected psychiatric disability aggravated his 
cardiovascular disease and led to his death.  However, the 
appellant is not a medical professional, and she is not 
qualified to express a medical opinion as to such a 
relationship.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
qualified medical professional to express an opinion has 
found that there is no relationship.  

Similarly, the only competent medical opinion is that the 
service connected psychiatric disability played no 
contributory role in causing the veteran's death.

Therefore, the preponderance of the evidence is against the 
appellant's claim, and the service connection for the cause 
of the veteran's death is not established.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


